18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 1 of
                                        11



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                         §
                                                §
 PETROLEUM TOWERS–COTTER, LLC,                  §    CASE NO. 18-50197-RBK
                                                §
 DEBTOR                                         §    CHAPTER 11

                       MOTION TO VOLUNTARILY DISMISS CASE

 TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:

        Now comes Petroleum Towers – Cotter, LLC, the Debtor-in-possession herein, by and

 through its counsel of record, who files this Motion to Voluntarily Dismiss Case, and would

 respectfully show the Court the following:

        1.     This Motion is filed pursuant to 11 U.S.C. §1112 and Fed. R. Bank. P. 1017.

        2.     On February 1, 2018, Petroleum Towers – Cotter, LLC (hereinafter, the “Debtor”)

 filed a Voluntary Petition for Relief under Chapter 11 of Title 11, United States Code. Debtor

 continues in possession of its property and it is operating and managing its business as a debtor

 in possession pursuant to the provisions of 11 U.S.C. §§ 1107(a) and 1108.

        3.     The Debtor is a Delaware single member limited liability company with its

 principal place of business and all of its assets located in San Antonio, Texas. The Debtor owns

 and operates two eight-story commercial real estate office buildings with surrounding parking

 facilities on 9.601 acres, located at 8626 and 8700 Tesoro Drive, San Antonio, Texas, which are

 commonly known as “Petroleum Towers” (also referred to herein as “the Property”).

        4.     A purchase money mortgage secured by the Property is held by Broadway

 National Bank (hereinafter “Broadway”). Broadway filed fully secured Proofs of Claim herein

 in the amount of $15,948,068.73 and $347,142.11. The ad valorem property taxes assessed

 against the Property are current through the 2018 tax year. There are two mechanics’ and

                                                1
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 2 of
                                        11



 materialman’s liens which total $190,593.24 and which were recorded pre-petition against the

 Property.

        5.      This is a single asset real estate bankruptcy case as defined by 11 U.S.C.

 §101(51B). Debtor’s primary assets are the Petroleum Towers properties. Through the filing

 of this case, Debtor sought adequate time to market and sell the Property, as it was anticipated

 that a sale of the Property would facilitate the full administration of this bankruptcy estate.

        6.      The Court previously approved the employment of Cushman & Wakefield U.S.,

 Inc. (hereinafter “C&W”) as Real Estate Broker to represent the Debtor in connection with the

 sale of the Property (Doc. 31). C&W marketed the Property utilizing methods designed to

 obtain the highest and best offer for the same. C&W secured bids from potential buyers which

 were at or near the amount needed to pay the ad valorem taxes and most of the indebtedness

 owed to Broadway. However, the offers were not sufficient to pay other creditors likely to hold

 allowed claims in this case. In consultation with the Debtor’s Broker, Debtor’s representatives

 decided to continue to market the Property. Debtor also brought its notes with Broadway

 current in the interim.

        7.      After marketing the property for approximately one year, C&W procured a buyer

 that the Debtor’s Broker and representatives agreed represented the highest or otherwise best

 offer for the Property – an entity known as Windmill Investments, LLC (“Windmill”). The

 parties executed an Agreement for Purchase and Sale (the “Agreement”) in connection with the

 proposed sale of the Property on February 22, 2019.

        8.      On April 3, 2019, the Court entered an Order Approving Sale of Property of the

 Estate Free and Clear of Liens, Claims, Encumbrances and Interests (the “Sale Order”) (Doc.

 80). Among other things, the Sale Order approved the Agreement for the sale the Property to



                                                   2
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 3 of
                                        11



 Windmill for the purchase price of $15,700,000.00. The Sale Order noted that the purchase

 price under the Agreement was insufficient to pay all of the claims which are secured by the

 Property. Therefore, the Debtor must obtain the consent of Broadway and the holders of the

 M&M liens in order to be able to close the Sale.

         9.      Thereafter, Debtor’s representative executed certain requested amendments to the

 Agreement extending the inspection periods and closing date.

         10.     On June 21, 2019, the Debtor’s and Windmill’s representatives executed another

 amendment to the Agreement (the “Amendment”) which provided the following material terms:

                 A.      The closure of the due diligence/inspection period under the Agreement;

                 B.      A contract price reduction from $15,700,000.00 to $15,025,150.00;

                 C.      An extension of the closing date to August 5, 2019; and

                 D.      An additional deposit of $100,000 in earnest money with the title

                         company engaged to close the sale which was deemed a non-refundable

                         and earned extension fee. These sums are in additional to the $135,000

                         originally deposited with the title company for the Petroleum Towers sale.

         Thus, the Debtor essentially agreed to a 4.2% price concession in exchange for additional

 earnest money, the parties’ agreement to make all of the earnest money non-refundable, and the

 agreement to move the contract past the inspection phase. With the expiration of the inspection

 period, the Buyer could thus focus on closing as the inspection matters have been thoroughly

 vetted at this point.

         11.     The price reduction set forth in the Amendment creates an even larger deficiency

 in the sums available to pay the claims which are secured by the property. Notwithstanding this

 fact, the Debtor and Broadway agree that the sale should move forward. However, in the event



                                                  3
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 4 of
                                        11



 that the sale is closed while the Debtor remains in a pending Chapter 11 bankruptcy case, the

 Debtor will incur an estimated United States Trustee fee in excess of $148,000.00.

        12.     In light of the foregoing, the Debtor does not have the ability to confirm a plan of

 reorganization in this case. Further, closing a 363 sale during the pendency of this case would

 leave the Debtor with approximately $148,000.00 less to pay the M&M lienholders who must be

 paid in order to provide clear title to the Buyer at closing.

        13.     Under section 1112(b) of the Bankruptcy Code, the Bankruptcy Court shall

 convert a case to chapter 7 or dismiss a case, whichever is in the best interest of the creditors and

 the estate, if the movant establishes cause, unless the Court finds that a chapter 11 trustee or

 examiner is in the best interests of the creditors and the estate or the Court finds and specifically

 identifies unusual circumstances that establish that conversion or dismissal of the case is not in

 the best interest of creditors and the estate. 11 U.S.C. § 1112(b).

        14.     In light of the foregoing facts, cause exists to dismiss this case. Conversion of

 the case to chapter 7 or appointing a chapter 11 trustee would result in an unnecessary delay in

 closing the sale of the Property and subject the estate to additional administrative costs that the

 Debtor cannot pay. Therefore, dismissal of the case followed by an immediate closing of the

 sale by the Debtor is in the best interests of this bankruptcy estate and is the option that provides

 payment of the largest amount of debt owed by the Debtor. Debtor’s counsel has conferred with

 Broadway’s counsel who advised that Broadway does not oppose dismissal of this case.

        15.     Section 349 of the Bankruptcy Code governs the effect of dismissal of a

 bankruptcy case. None of the items referenced in Section 349 would be implicated by the

 dismissal contemplated herein. However, in order to avoid any confusion, Debtor requests that




                                                    4
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 5 of
                                        11



 the Court provide in its dismissal order that prior rulings of this Court set forth in the Sale Order

 shall survive the dismissal of this case.

        WHEREFORE, PREMISES CONSIDERED, the Debtor prays that the Court enter an

 order dismissing this case in the form submitted herewith, and for such other and further relief to

 which it may be justly entitled.

                                               Respectfully submitted,

                                               LAW OFFICE H. ANTHONY HERVOL
                                               4414 Centerview Drive, Suite 207
                                               San Antonio, Texas 78228
                                               (210) 522-9500
                                               (210) 522-0205 (Fax)

                                               By:_ /s/ H. Anthony Hervol______________
                                                      H. Anthony Hervol
                                                      State Bar No. 00784264
                                                      Attorney for Debtor-in-possession


                                    CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing Motion has
 been served upon the parties listed below by the methods indicated hereunder, and to the parties
 on the attached mailing list (unless such parties are also listed on this Certificate), by United
 States Mail, First Class Delivery, postage prepaid, on this _8th_ day of August, 2019.

 DEBTOR:
 Petroleum Towers – Cotter, LLC
 c/o Marcus P. Rogers, P.C.
 2135 E. Hildebrand
 San Antonio, Texas 78209
 Via Electronic Mail, with consent

 LIENHOLDERS OR POTENTIAL LIEN CLAIMANTS:
 Bexar County
 c/o its attorney,
 Don Stecker
 Linebarger Goggan Blair & Sampson, LLP
 711 Navarro Street, Ste 300
 San Antonio, Texas 78205
 Via the Court’s ECF Filing System

                                                  5
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 6 of
                                        11



 Broadway National Bank
 c/o its attorney,
 James A. Hoffman
 LANGLEY & BANACK, INCORPORATED
 745 E. Mulberry Avenue – Ste. 700
 San Antonio, Texas 78212
 Via the Court’s ECF Filing System

 Trane US, Inc.
 Mark O. Anderson
 Wagner, Falconer & Judd Ltd.
 Fifth Street Towers
 100 South Fifth Street, Suite 800
 Minneapolis, MN 55402
 Via First Class Mail, postage pre-paid and
 Electronic Mail

 Texas Chiller Systems, LLC
 c/o its attorney,
 J. Philip Collier
 Law Office of Philip Collier
 7800 I.H. 10 West, Suite 800
 San Antonio, TX 78230
 Via the Court’s ECF Filing System

 OTHER PARTIES REQUESTING NOTICE:
 Ben Bingham
 Bingham & Lea, P.C.
 319 Maverick Street
 San Antonio, Texas 78212
 Counsel for Marcus P. Rogers,
 Independent Administrator of the Estate
 of James F. Cotter, deceased
 Via the Court’s ECF Filing System

 Hayden & Cunningham, PLLC
 c/o D. Wade Hayden
 7750 Broadway
 San Antonio, TX 78209
 Via the Court’s ECF Filing System

 Rachel R. Obaldo
 The Attorney General of Texas
 300 W. 15th Street
 Mail MC-008
 Austin, TX 78701

                                              6
18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 7 of
                                        11



 Counsel for the Texas Comptroller of Public Accounts
 Via the Court’s ECF Filing System

 Robyn H. Lefcourt
 516 Sylvan Avenue
 Englewood Cliffs, NJ 07632
 Counsel for the Alliance Shippers, Inc.
 Via the Court’s ECF Filing System

 UNITED STATES TRUSTEE:
 Post Office Box 1539
 San Antonio, Texas 78295-1539
 Via the Court’s ECF Filing System



                                                   _/s/ H. Anthony Hervol_________________
                                                   H. Anthony Hervol




                                               7
             18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 8 of
Label Matrix for local noticing        Petroleum Towers - Cotter,
                                                           11 LLC          U.S. BANKRUPTCY COURT
0542-5                                         c/o Marcus P. Rogers, PC              615 E. HOUSTON STREET, ROOM 597
Case 18-50197-rbk                              2135 E Hildebrand                     SAN ANTONIO, TX 78205-2055
Western District of Texas                      San Antonio, TX 78209-6332
San Antonio
Mon Mar 25 11:15:53 CDT 2019
Ace Sprinklers                                 Affordable Venture Home Healthcare,   Alamo Area Council of Governments
8211 Ermington                                 8626 Tesoro Drive, Suite 205-G        8700 Tesoro Dr #160
San Antonio, TX 78254-2568                     San Antonio, TX 78217-6217            San Antonio, TX 78217-6221



Alamo Blinds, Shades & Shutters                (p)ALLIANCE SHIPPERS INC              Alliance Shippers, Inc
1110 W. Basse Rd Ste.101                       516 SYLVAN AVENUE                     8626 Tesoro Drive, Suite 525
San Antonio, TX 78212-1003                     ENGLEWOOD CLIFFS NJ 07632-3022        San Antonio, TX 78217-6237



Allied Equipment, Inc.                         Alpha Terra Engineering, Inc.         AmCan Equipment Rentals Inc
8626 Tesoro Drive, Suite 400                   8626 Tesoro Drive, Suite 810          8626 Tesoro Drive, Suite 460
San Antonio, TX 78217-6225                     San Antonio, TX 78217-6217            San Antonio, TX 78217-6234



Aslan Realty                                   Astex Tax Consulting                  BJ Corp. d/b/a National Building Service
8626 Tesoro Drive, Suite 502                   8626 Tesoro Drive, Suite 205-K        c/o Richie & Gueringer, P.C.
San Antonio, TX 78217-6217                     San Antonio, TX 78217-6217            112 East Pecan Street, Suite 1420
                                                                                     San Antonio, TE 78205-1560


BJ Corporation d/b/a National Building Servi   Bettye Ruth Cotter                    Bexar County
6017 Rittiman Plaza                            3601 N.W. 62nd Street                 c/o Don Stecker
San Antonio, Texas 78218-5216                  Oklahoma City, OK 73112-1401          711 Navarro, Suite 300
                                                                                     San Antonio, TX 78205-1749


Bexar County                                   Blackmon-Mooring                      Broadway Bank
c/o Linebarger, Goggan et al                   4808 Perrin Creek                     c/o Leslie M. Luttrell
711 Navarro, Suite 300                         San Antonio, TX 78217-3746            100 NE Loop 410, Ste. 615
San Antonio, TX 78205-1749                                                           San Antonio, TX 78216-4713


Broadway National Bank                         Broadway National Bank                CAS Consulting & Services, INC
P.O. Box 171250                                c/o James A. Hoffman                  8626 Tesoro Drive, Suite 205-Q
San Antonio, TX 78217-8250                     Clemens & Spencer                     San Antonio, TX 78217-6217
                                               112 E. Pecan - Ste. 1300
                                               San Antonio, TX 78205-1531

CPI Office Products                            CPS Energy - Bankruptcy Section       Cain Law Office
P.O. Box 292130                                145 Navarro, Mail Drop 110909         8626 Tesoro Drive, Suite 811
Lewisville, TX 75029-2130                      San Antonio, TX 78205                 San Antonio, TX 78217-6217



Cascade Water Services                         Catalyst Oilfield Services, LLC.      Chuck Wright
113 Bloomingdale Rd                            8626 Tesoro Drive, Suite 820          8626 Tesoro Drive, Suite 515
Hicksville, NY 11801-6547                      San Antonio, TX 78217-6230            San Antonio, TX 78217-6217
             18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 9 of
Consolidated Electrical Distributors, In
                                       Corridor Mobile Medical
                                                           11 Services     Crown Custom Builders
8703 Botts Street                          8626 Tesoro Drive, Suite 210               5515 Royal Vista Drive
San Antonio, TX 78217-6334                 San Antonio, TX 78217-6217                 San Antonio, TX 78247-4669



DBR Engineering Consultants                David Van Os                               Ferguson Facilities Supply
8626 Tesoro Drive, Suite 702               8626 Tesoro Drive, Suite 510               P.O. Box 100286
San Antonio, TX 78217-6234                 San Antonio, TX 78217-6217                 Atlanta, GA 30384-0286



Flo-Aire Service, Inc.                     GONRE LLC                                  Good Guys Remodeling & Landscaping
9811 Cobb Street                           8626 Tesoro Drive, Suite 420               19141 Stone Oak Pkwy #104
San Antonio, TX 78217-3717                 San Antonio, TX 78217-6207                 San Antonio, TX 78258-3367



Green Carpet Co.                           Hayden & Cunningham, PLLC                  Hayden & Cunningham, PLLC
8480 Fourwinds Dr                          7750 Broadway                              c/o D. Wade Hayden
San Antonio, TX 78239-1946                 San Antonio, TX 78209-3244                 7750 Broadway
                                                                                      San Antonio, Texas 78209-3244


Healthcare Compliance Readiness            Hezel & Associates, Inc                    Internal Revenue Service
8626 Tesoro Drive, Suite 815               8626 Tesoro Drive, Suite 470               8700 Tesoro Dr., Suite 200
San Antonio, TX 78217-6234                 San Antonio, TX 78217-6217                 San Antonio, TX 78217-6224



Internal Revenue Service - Insolvency      International Academy of Tax & Trade Law   James Adam Cotter
P.O. Box 7346                              8626 Tesoro Drive, Suite 205-H             23019 Steeple Bluff
Philadelphia, PA 19101-7346                San Antonio, TX 78217-6217                 San Antonio, TX 78256-1603



James Andrew Cotter                        James Vale Lee Cotter                      Juan Carlos Santandreu
6 Lincoln Place                            28 Morning Green                           8626 Tesoro Drive, Suite 205-O
Rancho Mirage, CA 92270-1928               San Antonio, TX 78257-2602                 San Antonio, TX 78217-6217



Kristina Dupre                             Laura Lizette Nale                         Marcus P. Rogers, Independent Administrator
8626 Tesoro Drive, Suite 205-L             8626 Tesoro Drive, Suite 806               the Estate of James F. Cotter, deceased
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 c/o Benjamin R. Bingham
                                                                                      319 Maverick Street
                                                                                      San Antonio, Texas 78212-4637

Massengale Armature                        Matera Paper Company                       Miles D. Witt, II (Hypnotherapy)
1031 Basse Rd                              P.O. Box 200184                            8626 Tesoro Drive, Suite 205-V
San Antonio, TX 78212-1099                 San Antonio, TX 78220-0184                 San Antonio, TX 78217-6217



National Compressor Exchange, Inc.         National Tech, LLC.                        Net Financial Insurance
6185 Jimmy Carter Blvd. Unit G             8626 Tesoro Drive, Suite 315               8626 Tesoro Drive, Suite 205-K
Norcross, GA 30071-4604                    San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217
            18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 10 of
O’Connor & Associates                  Perdue Brandon Fielder
                                                           11Collins       Philip J. Rodriguez Plumbing
2200 North Loop West Suite 200             8626 Tesoro Dr #816                        5878 Castle Hunt
Houston, TX 77018-1754                     San Antonio, TX 78217-6217                 San Antonio, TX 78218-4111



Phoenix Biotechnology, Inc.                Plant Interscapes                          Pulman Cappuccio et al.
8626 Tesoro Drive, Suite 801               6436 Babcock Rd                            c/o Randall A. Pulman
San Antonio, TX 78217-6217                 San Antonio, TX 78249-2900                 2161 NW Military Hwy., Suite 400
                                                                                      San Antonio, TX 78213-1844


Randy Cavazos                              Real Estate Council of San Antonio         Roto Rooter Plumbing & Drain Service
8626 Tesoro Drive, Suite 205-R             8626 Tesoro Drive, Suite 803               P.O. Box 487
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 Newman Lake, WA 99025-0487



San Antonio Counseling and Behavior        Sickle Cell Ass’n of Texas                 SimplexGrinnell
8626 Tesoro Drive, Suite 202               8626 Tesoro Drive, Suite 205-J             50 Technology Drive
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 Attn:Bankruptcy
                                                                                      Westminster, MA 01441-0001


Statewide Patrol, Inc.                     Steve Villa Insurance Agency               TIGTA
8626 Tesoro Drive, Suite 504               8626 Tesoro Drive, Suite 814               8700 Tesoro Dr, Suite 250
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 San Antonio, TX 78217-6208



Team Integrated Engineering, Inc.          Texas Chiller Systems, LLC                 Texas Chiller Systems, LLC
8626 Tesoro Drive, Suite 430               P.O. Box 792248                            c/o J. Philip Collier
San Antonio, TX 78217-6215                 San Antonio, TX 78279-2248                 Law Office of J. Philip Collier
                                                                                      8023 Vantage Drive, Ste. 680
                                                                                      San Antonio, Texas 78230-4752

Texas Comptroller of Public Accounts       Texas Comptroller of Public Accounts       The United States Marine Corp.
Rachel R. Obaldo, Asst. Attorney General   c/o Office of the Attorney General         8700 Tesoro Dr #180
c/o Sherri K. Simpson, Paralegal           Bankruptcy - Collections Division MC-008   San Antonio, TX 78217-6208
P.O. Box 12548                             PO Box 12548
Austin, TX 78711-2548                      Austin TX 78711-2548

Time for Taxes                             Total Com Management, Inc.                 Trace Company
8626 Tesoro Drive, Suite 205F              P.O. Box 460230                            P.O. Box 845053
San Antonio, TX 78217-6217                 San Antonio, TX 78246-0230                 Dallas, TX 75284-5053



Trane US, Inc.                             United States Attorney General             United States Attorney/IRS
3600 Pammel Creek Road                     Department of Justice                      601 N.W. Loop 410, Suite 600
La Crosse, WI 54601-7511                   950 Pennsylvania Avenue, N.W.              San Antonio, TX 78216-5597
                                           Washington, DC 20530-0009


United States Trustee                      United States Trustee - SA12               Valeri Marie Cotter Zaharie
P.O. Box 1539                              US Trustee’s Office                        5743 E. Shoreline
San Antonio, TX 78295-1539                 615 E Houston, Suite 533                   Post Falls, ID 83854-6855
                                           PO Box 1539
                                           San Antonio, TX 78295-1539
            18-50197-rbk Doc#90 Filed 08/08/19 Entered 08/08/19 11:52:24 Main Document Pg 11 of
Vivian Claudette Mueller               Wanderlust Ironworks 11             Waste Management of Texas, Inc.
102 Kathy Drive                                      12125 Jones Maltsberger                              P.O. Box 660345
Kerrville, TX 78028-9744                             San Antonio, TX 78247-4202                           Dallas, TX 75266-0345



Whitaker Insurance Association, Inc.                 Wilfrido Cabuto                                      Will’s All Pro Plumbing & A/C
8626 Tesoro Drive, Suite 310                         2303 Oakline Dr.                                     7847 Fortune Dr
San Antonio, TX 78217-6289                           San Antonio, TX 78232-4683                           San Antonio, TX 78250-5108



Winsupply                                            Zavala Painting                                      H. Anthony Hervol
520 N Virginia                                       3214 Chamita                                         Law Office of H. Anthony Hervol
Oklahoma City, OK 73106-2630                         San Antonio, TX 78211-4518                           4414 Centerview Dr, Suite 200
                                                                                                          San Antonio, TX 78228-1442




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Alliance Shippers Inc
Robyn H Lefcourt
General Counsel
516 Sylvan Ave
Englewood Cliffs NJ 07632




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Pulman Cappuccio, et al.                          End of Label Matrix
c/o Randall A. Pulman                                Mailable recipients    98
2161 NW Military Hwy., Suite 400                     Bypassed recipients     1
San Antonio, TX 78213-1844                           Total                  99
